                                                               IN CLERKS           MV
                                                          U.S. DISTRICT COURT E.D.N.Y.
                                                           ★     jaN 07 2120 *




                                                                                                     1/7/20
                                                                                                     T. Lee
HAFETZ & NECHELES LLP
ATTORNEYS AT LAW                                             BROOKLYN OFFICE               OF
10 East40™ Street,48™ Floor
NEW YORK, N.Y. lOOl6
TELEPHONE:(212)997-7400
TELECOPIER.(212)997-7646




                                                      January 6,2020


By ECF
Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:    United States v. Raniere, 18-cr-204(NGG)

Dear Judge Garaufis:

        We write to seek additional time to file defendant Bronfman's objections to the PSR,
which are currently due on January 9, 2020. The reason for the request is that defendant has not
yet been provided with the complete "Victim Impact Statements," which are included in part in
the PSR. While the government has agreed to share the Victim Impact Statements in full with
the defense, it has not done so yet because the government's request(to which defendant
Bronfinan consents) for a protective order covering these victim statements is still pending. See
ECF No. 820. Once the statements are provided, defendant will need sufficient time to
investigate and address the allegations in the statements, including finding and providing any
evidence necessary to correct any incorrect statements to Probation. Thus,for the reasons
described below, we respectfully request that our objections to the PSR be due fourteen days
after the Victim Impact Statements are provided in full to the defense.

        The PSR recites certain "additional crimes" that are not part of the counts of conviction,
and states that Victim Impact Statements were solicited from "additional Jane and John Does
who were impacted by the defendant's criminal conduct" but who are not victims ofthe counts
of conviction. PSR H 116. Based on only the selected portions of victim statements included in
the PSR,defendant caimot discern what the alleged crimes are that the victims are purportedly
addressing, or in some cases the victims' identities. Defendant needs this information in order to
make any appropriate legal or factual objections to the inclusion ofthese statements and
allegations in the PSR. In particular, defendant must correct any material misstatements in the
Victim Impact Statements so that the Court has complete and accurate information at sentencing.
HAFETZ &NECHELES LLP


See United States v. Alexander^ 860 F.2d 508, 511-12(2d Cir. 1988)("Due process requires that
the defendant not be sentenced on the basis of materially false information, and he is thus
entitled to an effective opportunity to respond to the sentencing position advanced by the
government, including an opportunity to review and comment upon the presentence report
prepared by the probation office ofthe court,see Fed. R. Crim. P. 32.")(internal citations
omitted). In order to do so, defense counsel needs access to the complete victim statements and
their identities and sufficient time to respond to the allegations therein. Defendant requests
fourteen days in which to respond because addressing the allegations, many of which are new
allegations not raised previously in the course ofthis litigation, will require defense counsel to
search the extensive discovery materials for correspondence with the authors ofthe victim
statements or other relevant information in order to identify any contradictory evidence that
should be provided to Probation related to the allegations. Without knowing who the victims are
or the full scope oftheir allegations, defendant is unable to do so before obtaining the statements.

       As noted above, the government does not dispute the defendant's right to see the
complete Victim Impact Statements including the identity ofthe victims, and will provide them
once the Court rules on the proposed restrictions articulated in the government's letter dated
12/21/2019, to which defendant consents.(EOF No. 820).

       For the foregoing reasons, defendant respectfully requests that the date for filing her
objections to the PSR be adjourned until 14 days after defendant is provided with the complete
Victim Impact Statements.


                                                     Respectfiilly submitted.

                                                               Is!


                                                     Kathleen E. Cassidy



cc:    AUSAs Tanya Hajjar and Karin Orenstein(by EOF)
       USPO Angelica Deniz(by email)



                 Application granted.
                   S/Nicholas G. Garaufis
                 Hcjn. Nicholas G.Garaufis\
                 D^: /y'7/i(S
